Citation Nr: 1753446	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  07-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as secondary to the Veteran's service-connected right ankle disability and under 38 U.S.C.A. § 1151.

2. Entitlement to service connection for a right arm disability, to include as secondary to the Veteran's service-connected right ankle disability and under 38 U.S.C.A. § 1151.

3. Entitlement to service connection for a right leg disability, to include as secondary to the Veteran's service-connected right ankle disability and under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1980.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.

In January 2011, January 2014, and September 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The claim has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required.

As discussed in the Board's January 2014 remand, the Veteran has alleged her right shoulder, right arm, and right leg disabilities are either a result of a September 2004 incident at a VA medical facility in which she also injured her right ankle or secondary to that right ankle disability.  The Veteran has been granted service connection under 38 U.S.C.A. § 1151 for her right ankle disability.

The Veteran has made multiple contentions with respect to her claims currently on appeal, including arguing in her June 2007 substantive appeal that her right arm has gone bad from using a cane as a result of her ankle injury.  In an April 2017 statement the Veteran reported that the September 2004 incident messed with her entire right side.

In its January 2014 remand, the Board ordered that the Veteran be afforded a VA examination to determine the nature and etiology of her claimed disabilities.  That examination was performed in May 2014; however, the Veteran was noted to have an altered mental state during the examination.  Therefore, the Board remanded for a new VA examination in September 2016.

In April 2017 the Veteran underwent a peripheral nerves examination, an examination of her shoulder and arm, and a knee and lower leg examination.  

With respect to the Veteran's right shoulder claim, the 2017 VA examiner opined that the condition is less likely than not secondary to the service-connected ankle condition and also not directly related to the September 2004 injury.  With respect to the rationale for the second opinion, the examiner merely listed the medical records discussing the Veteran's right ankle complaints after the September 2004 incident.  With respect to the rationale for the first, the examiner stated only that there is no pathophysiological relationship between a musculoskeletal injury confined to the ankle and foot and a shoulder injury.  The examiner did not discuss the Veteran's use of a cane.  Therefore, the Board finds that a new opinion is needed providing a full rationale for opinions as to whether it is at least as likely as not that the Veteran's right shoulder disability was incurred in the September 2004 incident or was caused or aggravated by her service-connected right ankle disability, to include her use of a cane due to that condition.

With respect to the Veteran's right arm claim, the 2017 VA examiner stated only that there is no pathology to render a diagnosis for a right upper extremity nerve injury on current examination.  However, the Board notes that a March 2009 VA treatment record notes the Veteran's complaint of numbness and weakness in her right upper extremity, and a nerve conduction study done at that time was noted to be abnormal, with evidence of right median sensory neuropathy across the wrist, consistent with carpal tunnel syndrome.  Therefore, a new VA opinion is needed addressing that finding and opining whether it is at least as likely as not that any diagnosed right upper extremity condition was at least as likely as not incurred in the September 2004 incident or was caused or aggravated by her service-connected right ankle disability, to include her use of a cane due to that condition.

Finally, the Veteran's claim for service connection for a right leg disability remains on appeal.  The Board notes that a June 2017 rating decision granted service connection for right lower extremity radiculopathy, chronic right hip strain with trochanteris pain syndrome, and right knee strain and tendonitis with patellofemoral pain syndrome.  If the grant of service connection for those conditions satisfies the Veteran's claim for service connection for a right leg disability, she may withdraw the pending claim in writing.

Unfortunately, the Board has also determined that it appears that the Veteran's Social Security disability records that may have previously been associated with the Veteran's claims file are no longer a part of her file.  In January 2011 the Board remanded the Veteran's claim, in part, to obtain those records.  A Social Security Administration cover sheet indicates that information was disclosed to the VA with a handwritten note suggesting it was mailed on February 4, 2011. A May 2012 supplemental statement of the case and the Board's January 2014 decision both indicate that the records were received.  However, the Board is unable to locate those records in a current review of the file.  The only records from SSA in the file are the Disability Determination and Transmittal sheet, application and pain questionnaire which formed the basis of the January 2011 Remand to obtain the complete records.  Therefore, appropriate action should be taken to secure those records and associate them with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to secure a complete copy of any adjudication and the records underlying any adjudication for Social Security disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain an addendum opinion from the examiner who performed the April 2017 VA examination, or another suitably qualified examiner.  A new examination is not required unless the examiner opines one is necessary.  The following opinions, with complete rationale, must be offered: 

a) For each identified right shoulder disability, the examiner should opine whether it is at least as likely as not that the condition was incurred in the September 2004 incident for which service-connected was granted for a right ankle disability or was caused or aggravated by her service-connected right ankle disability, to include her use of a cane due to that condition.

b) For each identified right arm disability, the examiner should opine whether it is at least as likely as not that the condition was incurred in the September 2004 incident or was caused or aggravated by her service-connected right ankle disability, to include her use of a cane due to that condition.  The examiner should specifically address the 2009 nerve conduction study noted to be abnormal, with evidence of right median sensory neuropathy across the wrist, consistent with carpal tunnel syndrome.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




